DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an internal chamber” and “the internal cavity.” It is unclear whether ‘the internal cavity’ is intended to be ‘the internal chamber,’ or whether ‘the internal cavity’ is intended to be ‘an internal cavity’ (indicating an element that is different from the internal chamber). Examiner is interpreting “the internal cavity” to be “the internal chamber,” and suggests replacing “the internal cavity” with “the internal chamber” if this is the correct interpretation. Claims 2 – 7 and 15 are also rejected due to their dependency on claim 1.
Claim 15 is written as depending from claim 3. Claim 15 recites, “the stopper unit.” There is insufficient antecedent basis for this limitation in the claim, since the claims from while claims 15 depends do not recite a stopper unit. It is unclear if Applicant intends for claim 15 to depend from claim 3 or claim 13, since claim 13 recites a stopper unit. Examiner is interpreting claim 15 as depending from claim 3, and is interpreting “the stopper unit” as “a stopper unit.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2014/0348987).
Regarding claim 1, Cheng discloses a pressure cooker, comprising: 
a base configured to provide heat to an internal chamber for pressure cooking (“a cooking assembly comprising an induction heating base having an upper surface for supporting a cookware vessel“ and “a cookware vessel having a ... substantially upright sidewall extending upward there from to terminate at a rim, the sidewall encircling said bottom portion to form an interior portion capable of retaining a fluid”; “the gasket and sealable penetration in the lid are adapted to maintain at least one of an at least partial vacuum and a pressure greater than atmospheric pressure in the interior portion of the vessel” [0013]); 
a lid that engages the base to seal the chamber (“a lid adapted with a gasket to engage said cookware vessel at the rim thereof to form a vacuum seal therewith” [0013]); 
a controller that controls one or more operational parameters of the pressure cooker, the controller located external to the internal chamber (“a controller that is responsive to energize the one or more induction heating coils” [0013]; Fig. 1 shows “controller 430” [0063] located external to the internal chamber); and 


Regarding claim 7, Cheng discloses wherein the operational parameter controlled by the controller includes at least one of: temperature, cooking time, activation, and pressure release (“the controller is operative to energize and de-energize the one or more induction coils to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe” [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Gaynor et al. (US 2008/0053984).
Regarding claim 2, Cheng does not expressly disclose wherein the temperature probe further comprises a cable connected with the controller. Rather, Cheng discloses wherein the temperature probe is connected with the controller preferably via a wireless signal [0070].
Gaynor is directed toward a cooking apparatus comprising a temperature probe with a temperature sensor positioned in an internal chamber through a lid of the cooking apparatus (Fig. 1 and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the temperature probe further comprises a cable connected with the controller. This is merely the simple substitution of one known element (a cable for transmitting temperature information to a controller, as disclosed by Gaynor) for another (a wireless transmission means for transmitting temperature information to a controller, as disclosed by Cheng), to obtain the predictable result of allowing a controller to receive the measured temperature information.

    PNG
    media_image1.png
    474
    466
    media_image1.png
    Greyscale

Fig. 1 of Gaynor

Regarding claim 8, Cheng discloses a pressure cooker, comprising:
a base configured to provide heat to an internal chamber for pressure cooking (“a cooking assembly comprising an induction heating base having an upper surface for supporting a cookware vessel“ and “a cookware vessel having a ... substantially upright sidewall extending upward there from to 
a lid that engages the base to seal the chamber (“a lid adapted with a gasket to engage said cookware vessel at the rim thereof to form a vacuum seal therewith” [0013]);
a controller that controls one or more operational parameters of the pressure cooker, the controller located external to the internal chamber (“a controller that is responsive to energize the one or more induction heating coils” [0013]; Fig. 1 shows “controller 430” [0063] located external to the internal chamber); and 
a temperature probe, the temperature probe comprising a temperature sensor positioned within the internal chamber (“the lid having at least one sealable penetration formed in the surface thereof, a transmitter device adapted for removable supported engagement with the lid and in signal communication with the controller, the transmitter device having a thermal probe that enters an interior portion of the vessel via the sealable penetration of the lid”; “the controller is operative to energize and de-energize the one or more induction coils to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe” [0013]).
Cheng does not expressly disclose a cable connected between the temperature sensor and the controller. Rather, Cheng discloses wherein the temperature probe is connected with the controller preferably via a wireless signal [0070].
Gaynor discloses a cable connected between a temperature sensor and a controller (see Fig. 1, showing “temperature probe 28” comprising cable 28c [0023]; “The controller controls operation of the cooking appliance in a probe mode wherein the temperature probe is inserted into the foodstuff and transmits foodstuff temperatures to the controller for controlling the heating of the foodstuff” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cable connected between the temperature sensor and the controller. This is merely the simple substitution of one known element (a cable for transmitting temperature information to a controller, as disclosed by Gaynor) for another (a wireless transmission .

Claims 3 – 6 and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng / Gaynor in view of Shimola et al. (US 6,927,338).
Regarding claim 3, Cheng discloses wherein the lid includes an opening (see Fig. 12D, showing “lid 200” [0120] comprising an opening through which “temperature sensing probe 322” [0121] has been inserted).
Cheng/Gaynor does not expressly disclose wherein the cable is routed from the internal chamber through the opening to the controller. Rather, Gaynor discloses wherein a portion of the temperature probe (Fig. 1, element 28a) is positioned within the internal camber, and the cable (Fig. 1, element 28c) is located externally to the internal chamber.
Shimola is directed toward a wire pass through seal with grommets [Title]. Shimola solves the same problem as the Applicant, which is how to route a cable through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (Applicant’s specification at [0005], [0031]; Shimola at [Col. 1, lines 9-51] and [Col. 2, lines 41-46]). Shimola discloses wherein a cable is routed through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (see Fig. 1, showing a cable comprising element 24 and 26 that is routed through an opening 20 in barrier 12, including a seal to separate the environment on side 16 of barrier 12 from the environment on side 18 of barrier 12 [Col. 2, lines 41-46]; [Col. 3, lines 19-38]; [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cable is routed from the internal chamber through the opening to the controller. This is merely the use of a known technique (routing a cable through an opening in a barrier) applied to a known device (a pressure cooker comprising a temperature probe), to yield the predictable result of transmitting a signal from one side of the barrier to the other side of the barrier, while maintaining a sealed environment between one side of the barrier and another side of the barrier. 

    PNG
    media_image2.png
    417
    617
    media_image2.png
    Greyscale

Fig. 1 of Shimola

Regarding claim 4, Cheng discloses wherein the temperature probe further comprises a stopper, and wherein the stopper is configured to be inserted into the opening to seal the opening (see Figs. 12A-12D, showing “temperature sensing probe 322” and “a grommet 170 that lines the opening 205 and supports the probe 322”; “The temperature sensing probe 322 is received within the grommet bore 172 in a sealed manner, and the outer surface of the grommet sleeve 171 is fitted within the opening 205 and forms a seal therewith” [0121])
Cheng does not disclose wherein the stopper is mounted on a cable. However, Shimola discloses a stopper connected with cable (“grommet for sealing a conductor relative to a substrate having opposite sides and an opening therethrough for the conductor” [Abstract]; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the stopper is mounted on the cable. This allows the lid / barrier’s opening, through which either the shaft of the temperature probe or the cable of the temperature probe is inserted into an internal chamber, to be sealed to maintain a sealed environment between one side of the barrier and another side of the barrier. It is noted that while Shimola does not expressly disclose wherein the stopper is mounted on the cable, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

    PNG
    media_image3.png
    531
    466
    media_image3.png
    Greyscale

Figs. 12A – 12D of Cheng

Regarding claim 5, Cheng discloses a valve seat that encircles the opening in the lid (Figs. 12A-12D, valve seat / grommet 170 [0121]).

Regarding claim 6, Cheng discloses further comprising a stopper unit attached to the valve seat, the stopper unit including a plug configured to be inserted into the opening to seal the opening (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit including a plug).

Regarding claim 9, Cheng discloses wherein the lid includes an opening (see Fig. 12D, showing “lid 200” [0120] comprising an opening through which “temperature sensing probe 322” [0121] has been inserted).

Shimola is directed toward a wire pass through seal with grommets [Title]. Shimola solves the same problem as the Applicant, which is how to route a cable through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (Applicant’s specification at [0005], [0031]; Shimola at [Col. 1, lines 9-51] and [Col. 2, lines 41-46]). Shimola discloses wherein a cable is routed through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (see Fig. 1, showing a cable comprising element 24 and 26 that is routed through an opening 20 in barrier 12, including a seal to separate the environment on side 16 of barrier 12 from the environment on side 18 of barrier 12 [Col. 2, lines 41-46]; [Col. 3, lines 19-38]; [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cable is routed from the internal chamber through the opening to the controller. This is merely the use of a known technique (routing a cable through an opening in a barrier) applied to a known device (a pressure cooker comprising a temperature probe), to yield the predictable result of transmitting a signal from one side of the barrier to the other side of the barrier, while maintaining a sealed environment between one side of the barrier and another side of the barrier. 

Regarding claim 10, Cheng discloses wherein the temperature probe further comprises a stopper, and wherein the stopper is configured to be inserted into the opening to seal the opening (see Figs. 12A-12D, showing “temperature sensing probe 322” and “a grommet 170 that lines the opening 205 and supports the probe 322”; “The temperature sensing probe 322 is received within the grommet bore 172 in a sealed manner, and the outer surface of the grommet sleeve 171 is fitted within the opening 205 and forms a seal therewith” [0121])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the stopper is mounted on the cable. This allows the lid / barrier’s opening, through which either the shaft of the temperature probe or the cable of the temperature probe is inserted into an internal chamber, to be sealed to maintain a sealed environment between one side of the barrier and another side of the barrier. It is noted that while Shimola does not expressly disclose wherein the stopper is mounted on the cable, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 11, Cheng discloses a valve seat that encircles the opening in the lid (Figs. 12A-12D, valve seat / grommet 170 [0121]).

Regarding claim 12, Cheng discloses further comprising a stopper unit attached to the valve seat, the stopper unit including a plug configured to be inserted into the opening to seal the opening (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit including a plug).

Regarding claim 13, Cheng discloses a pressure cooker, comprising: 
a base configured to provide heat to an internal chamber for pressure cooking (“a cooking assembly comprising an induction heating base having an upper surface for supporting a cookware vessel“ and “a cookware vessel having a ... substantially upright sidewall extending upward there from to terminate at a rim, the sidewall encircling said bottom portion to form an interior portion capable of retaining a fluid”; “the gasket and sealable penetration in the lid are adapted to maintain at least one of an at least partial vacuum and a pressure greater than atmospheric pressure in the interior portion of the vessel” [0013]); 

a controller that controls one or more operational parameters of the pressure cooker, the controller located external to the internal chamber (“a controller that is responsive to energize the one or more induction heating coils” [0013]; Fig. 1 shows “controller 430” [0063] located external to the internal chamber); and 
a temperature probe, the temperature probe comprising a temperature sensor positioned within the internal chamber, the temperature probe configured to communicate temperature signals to the controller (“the lid having at least one sealable penetration formed in the surface thereof, a transmitter device adapted for removable supported engagement with the lid and in signal communication with the controller, the transmitter device having a thermal probe that enters an interior portion of the vessel via the sealable penetration of the lid”; “the controller is operative to energize and de-energize the one or more induction coils to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe” [0013]); and 
further comprising a stopper unit attached to the lid, the stopper unit including a plug configured to be inserted into the opening to seal the opening in the absence of the temperature probe (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit including a plug).

Cheng does not expressly disclose and a cable routed from the temperature sensor through the opening and to the controller. Rather, Cheng discloses wherein the temperature probe is connected with the controller preferably via a wireless signal [0070].
Gaynor discloses a cable routed from the temperature sensor to the controller (see Fig. 1, showing “temperature probe 28” comprising cable 28c [0023]; “The controller controls operation of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cable routed from the temperature sensor to the controller. This is merely the simple substitution of one known element (a cable for transmitting temperature information to a controller, as disclosed by Gaynor) for another (a wireless transmission means for transmitting temperature information to a controller, as disclosed by Cheng), to obtain the predictable result of allowing a controller to receive the measured temperature information.

Cheng / Gaynor does not disclose wherein the cable is routed through the opening. Rather, Gaynor discloses wherein a portion of the temperature probe (Fig. 1, element 28a) is positioned within the internal camber, and the cable (Fig. 1, element 28c) is located externally to the internal chamber.
Shimola discloses wherein a cable is routed through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (see Fig. 1, showing a cable comprising element 24 and 26 that is routed through an opening 20 in barrier 12, including a seal to separate the environment on side 16 of barrier 12 from the environment on side 18 of barrier 12 [Col. 2, lines 41-46]; [Col. 3, lines 19-38]; [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cable is routed through the opening. This is merely the use of a known technique (routing a cable through an opening in a barrier) applied to a known device (a pressure cooker comprising a temperature probe), to yield the predictable result of transmitting a signal from one side of the barrier to the other side of the barrier, while maintaining a sealed environment between one side of the barrier and another side of the barrier. 

Regarding claim 14, Cheng discloses wherein the temperature probe further comprises a stopper, and wherein the stopper is configured to be inserted into the opening to seal the opening (see Figs. 12A-12D, showing “temperature sensing probe 322” and “a grommet 170 that lines the opening 205 and supports the probe 322”; “The temperature sensing probe 322 is received within the grommet bore 
Cheng does not disclose wherein the stopper is mounted on a cable. However, Shimola discloses a stopper connected with cable (“grommet for sealing a conductor relative to a substrate having opposite sides and an opening therethrough for the conductor” [Abstract]; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the stopper is mounted on the cable. This allows the lid / barrier’s opening, through which either the shaft of the temperature probe or the cable of the temperature probe is inserted into an internal chamber, to be sealed to maintain a sealed environment between one side of the barrier and another side of the barrier. It is noted that while Shimola does not expressly disclose wherein the stopper is mounted on the cable, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 15, Cheng discloses the pressure cooker defined in Claim 3, further comprising a valve seat that encircles the opening in the lid (Figs. 12A-12D, valve seat / grommet 170 [0121]), and wherein a stopper unit is mounted on the valve seat (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romandy (US 2016/0255997) is directed toward a kitchen appliance comprising a temperature probe. Kounlavong et al. (US 2014/0227401) is directed toward a slow cooker comprising an opening in a lid for inserting a temperature probe [0006].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761